Citation Nr: 1434350	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  11-16 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date prior February 14, 2011 for the grant of service connection for coronary artery disease.

2.  Entitlement to an initial compensable rating for bilateral sensorineural hearing loss.

3.  Entitlement to an initial rating greater than 60 percent for coronary artery disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel
INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2010and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

The issues of entitlement to initial increased ratings for hearing loss and coronary artery disease are remanded.


FINDINGS OF FACT

1.  The Veteran's heart disease was first diagnosed in November 2010.

2.  The Veteran filed for entitlement to service connection for heart disease on February 14, 2011.

3.  Prior to February 14, 2011, there were no pending claims seeking entitlement to service connection for heart disease that remained unadjudicated.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to February 14, 2011 for the grant of service connection for coronary artery disease have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.400, 3.816 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2013).

The Veteran's earlier effective date claim for a grant of service connection for coronary artery disease is a "downstream" element of the RO's underlying grant of service connection in the currently appealed rating decision.  For such a downstream issue, notice is not required in cases where such notice was afforded for the originating issue of entitlement to service connection.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; see also VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (2004).  Such notice was provided in a preadjudication letter dated March 2011.  After the Veteran appealed the effective date, the claim was again readjudicated.

VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the evidence of record.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  A specific medical examination in connection with the earlier effective date claim here is not necessary as the questions of date of claim and date entitlement arose are factually ascertainable and are answered by the Board based on the evidence of record.  See Quarles v. Derwinski, 3 Vet. App. 129 (1992).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Earlier Effective Date

In general, where a claim for service connection is filed more than one year after separation from active service, the effective date for the grant of service connection is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b).

Service connection for coronary artery disease was granted, with an effective date of February 14, 2011, the date of claim.  The Veteran never previously claimed entitlement to service connection for coronary artery disease nor does he claim otherwise.  The Veteran concedes his initial claim for entitlement to service connection for coronary artery disease was on February 14, 2011.  Accordingly, under the general rules of 38 C.F.R. 3.400, the Veteran's effective date is as early as allowed under the regulations.  

The Veteran believes he is entitled to an earlier effective date because he experienced a syncope episode on or around November 21, 2010 and was admitted to a private hospital that day.  During the course of this hospitalization, his coronary artery disease was discovered and he underwent bypass surgery.  Private doctors have submitted opinions that although he was not officially diagnosed with coronary artery disease until November 21, 2010, given the severity at the time, he likely had coronary artery disease for many years prior to that time.  Indeed, a March 2012 VA examiner opined similarly.  

The Veteran wants an effective date for service connection for coronary artery disease of at least November 21, 2010, the date his disability was first diagnosed, or earlier. since he likely had coronary artery disease even earlier than November 21, 2010.  The Veteran contends that because he was medically unable to file his service connection claim prior to February 14, 2011, as he underwent bypass surgery in November 2010.  The Board has considered this argument, but finds there is no provision of law that provides for an earlier effective date due to medical incapacity under these circumstances.

The Veteran's representative argues in a May 2014 brief that the date of diagnosis, i.e. November 21, 2010, should control under 38 C.F.R. § 3.816.  VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See Nehmer v. United States Veterans Administration, 712 F. 

Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III); see also 38 C.F.R. § 3.816.

Specifically, if a Nehmer "class member" is entitled to a disability compensation for a "covered herbicide disease," the effective date of the award will be the later of the date such claim was (originally) received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1)-(2).  A Nehmer class member is defined as a Vietnam veteran who has a "covered herbicide disease."  Id.  

Here, the Veteran served in the country of Vietnam during the Vietnam War era and, therefore, is a "Vietnam veteran" as defined in the regulations.  See 38 C.F.R. § 3.307(a)(6) (2013).  

The regulation as currently written defines a "covered herbicide disease" to include the diseases for which VA has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991.  The new diseases added to the list of presumptive disabilities in August 31, 2010, are not technically part of 38 C.F.R. § 3.816(b)(2).  Id.; but see 75 Fed. Reg. 53, 202 (August 31, 2010).   Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010 rule specifically notes the Nehmer provisions apply to the newly covered diseases, to include coronary artery disease.  Id.
 
If the "class member" and "covered herbicide disease" requirements are met, then the effective date will be the later of (1) the date of claim stemming from the original denial; or (2) the date the disability arose.  38 C.F.R. § 3.816(c)(1)-(2).  

In this case, however, there was no prior claim.  February 14, 2011 was the first time the Veteran filed for entitlement to service connection for heart disease.  Under the regulation, if there was no prior claim (either previously denied or currently 

pending), then the effective date of the award shall be determined in accordance with the general effective date regulations.  38 C.F.R. § 3.816(c)(4); see also 38 C.F.R. §§ 3.114, 3.400 (2013).  

Again, under 38 C.F.R. 3.400(b), where a claim for service connection is filed more than one year after separation from active service, the effective date for the grant of service connection is the date of receipt of claim, or the date entitlement arose, whichever is later.  The date of claim in this case is February 14, 2011, the current effective date.  The Veteran's coronary artery disease was first diagnosed in November 2010, but likely existed before that time.  However, even looking at the evidence in the most favorable light possible, there simply is no provision under the law that would allow for an effective date prior to February 14, 2011.  The Veteran did not file his claim within one year of separation from the military and, indeed, never filed a claim for heart disease prior to February 14, 2011.  See also 38 C.F.R. §§ 3.155, 3.157 (2013).  For these reasons, an earlier effective date is not warranted.  The Board is constrained by the law and regulations made by the Congress governing the establishment of effective dates for the award of compensation, and therefore, an earlier effective date for the grant of entitlement to service connection for coronary artery disease is not warranted.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b).


ORDER

An effective date earlier than February 14, 2011, for the grant of service connection for coronary artery disease, is denied.  


REMAND

The Veteran claims his hearing loss and coronary artery disease are worse than currently evaluated.  He was last afforded VA examinations for his claims in April 2011 and March 2012.  The Veteran indicates that his disabilities have worsened in 

severity since these examinations.  Private and VA outpatient treatment records were obtained showing continuing treatment for these conditions.  The Veteran indicates he was prescribed hearing aids.

In light of the Veteran's statements and the additional medical evidence, the Board concludes new VA examinations are necessary to ascertain the current severity of the Veteran's service connected hearing loss and coronary artery disease.  

The Veteran takes issue with the diagnostic criteria used to rate hearing loss.  He contends that hearing acuity numbers do not take in account specific problems he has at work due to his hearing loss as a result of the type of occupation.  That is, he works as a counselor, and asking his clients to repeat themselves over and over again causes difficulties, frustrations, and other problems.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  These types of problems are not taken into account in the diagnostic criteria.  Accordingly, the RO should consider whether an extra-schedular is warranted in this case.  

The VA must also take this opportunity to obtain any outstanding private or VA medical treatment records, to include VA outpatient treatment records from May 2012 to the present.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include any VA or non-VA facilities at which he received treatment for the disorders at issue since May 2012.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must request all VA outpatient treatment records since May 2012.  All attempts to 

secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the Veteran must be afforded an appropriate VA cardiovascular examination to assess the current severity of his coronary artery disease.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner is asked to complete new diagnostic tests and studies, to include an echocardiogram and stress test, to the extent possible.  All pertinent symptomatology and findings should be reported in detail.  The examiner must report in detail the Veteran's complaints of dyspnea, fatigue, angina, dizziness, or syncope.  Based on the current diagnostic testing, the examiner must report on workload metabolic equivalents limitations and left ventricular dysfunction, to include ejection fraction percentages.  The report must be typed.

3.  Thereafter, the Veteran must be afforded an appropriate VA audiological examination to assess the current severity of his hearing loss.  The claims file and 

all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner is asked to complete new audiological testing, to include audiograms with hearing acuity of the right and left ear at 500, 1000, 2000, 3000, and 4000 Decibels, average decibel loss, and speech recognition percentages using the Maryland CNC Word List.  All pertinent symptomatology and findings should be reported in detail, to include impact of the Veteran's hearing on his daily social and occupational tasks.  The report must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for an examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated, with consideration of an extraschedular rating.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his 

representative.  After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


